Citation Nr: 0725518	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  06-18 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a an increased disability rating for service-
connected bilateral hearing loss, to include the propriety of 
the reduction in disability rating from 40 to 0 percent for 
bilateral hearing loss, effective October 1, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel






INTRODUCTION

The veteran had active duty from March 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board notes that on his June 2006 substantive appeal, the 
veteran requested a Board hearing at a local VA office.  
Unfortunately, the record does not reflect that the veteran 
was afforded such a hearing.  The Board finds that a remand 
is warranted in the instant case to schedule the veteran for 
the requested Board hearing at the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Board hearing 
at the RO in accordance with his June 
2006 request.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



